On Motion for Preliminary Injunction.
LACOMBE, Circuit Judge.
The motion to enjoin the Hammond Distilling Company is denied. That company has not voluntarily appeared. This is not the district of its residence, and this court has not acquired jurisdiction of it. As to Woolsey, the case seems to be entirely plain; there is no substantial dispute as to the facts; and complainant may take injunction pendente lite restraining him from violating the conditions of his contract of June 29, 1898. The trust company is also enjoined against delivering the stock to Woolsey or to his order without further instructions from the court.
On Motion to Strike Pleas from the Files.
(January 6, 1903.)
The phraseology of the combined plea and answer imports that six pleas are advanced, each of which goes to the whole bill. It is thought that the interests of justice, and the convenience of the parties and the court, will be best subserved, not by striking them out, thus leaving the answer shorn of averments which might fairly be presented in defense, but by allowing them all to stand as part of the answer, so that the whole case may be disposed of upon proofs as to all the issues raised by the combined pleadings — especially so as the points-raised on the first plea have already been decided against the defendant on the motion for preliminary injunction.
It is so ordered.